DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5 and 9-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okumura WO2016/170765 (attached translation) hereinafter referred to as Okumura in view of Okumura WO2016129279 (attached translation) hereinafter referred to as Okumura II.
In regards to claim 1, Okumura teaches
“A projection device comprising: a spatial light modulator including a display unit configured to display a pattern associated with a display image”
Okumura pg. 6 and Figure 10 teaches the projection means 30 can be a projection means 30 - 1 mounting a phase modulation type spatial modulation element.  Okumura pg. 7 teaches the display area on the phase modulation element 350, a phase distribution for displaying the target image on the projection surface is displayed.
“a light source disposed in such a way as to irradiate emission light to the display unit of the spatial light modulator”
Okumura pg. 6 and Figure 10 teaches the projection means 30 - 1 has a light source 310, a light source driving section 320, a phase modulation element 350, a phase modulation element control section 360, and a projection section 380. Figure 10 illustrates the illumination of the phase modulation element 350 by the light source 310.
“a projection optical system disposed on an optical path of reflected light of the emission light incident on the display unit of the spatial light modulator”
Okumura pg. 7 first paragraph teaches the modulated light 370 reflected by the display region of the phase modulation element 350 is an image in which one type of diffraction grating forms an aggregate and the light diffracted by these diffraction gratings gathers to form a target image
“and configured to project projection light in which a high-order component included in the reflected light is removed” 
Okumura teaches on pg. 7 the aperture 382 has a function of erasing the high-order light.
“and a projection controller configured to control the light source in such a way as to display, on the display unit of the spatial light modulator ... and irradiate the emission light to the display unit of the spatial light modulator” 
Okumura pg. 7 teaches the phase modulation element control unit 360 controls the phase of the phase of the laser light 340 to be applied to the display area on the phase modulation element 350 so that the parameter that determines the difference between the phase of the laser 
Okumura does not explicitly teach:
“a composite image acquired by combining a lens image for collecting the emission light incident on the display unit of the spatial light modulator at a first light collecting position, and the pattern associated with the display image”
Okumura II teaches on pg. 1 and Figure 26 the computer 210 superimposes the lens pattern 212 of the Fourier transform lens 204 on the CGH 211.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Okumura in view of Okumura II to have included the features of “a composite image acquired by combining a virtual lens image for collecting the emission light incident on the display unit of the spatial light modulator at a first light collecting position, and the pattern associated with the display image” because The phase modulation type has a higher power efficiency than the intensity modulation type and can be designed so that it does not become dark even when the distance between the projector and the screen is far away and the advantage that the defective pixel of the modulation element does not become a defect on the screen  (Okumura II pg. 1).
In regards to claim 2, Okumura/OkumuraII teach all the limitations of claim 1 and further teach:
“wherein the spatial light modulator includes a modulation element of a phase modulation type”
Okumura pg. 7 first paragraph teaches the modulated light 370 reflected by the display region of the phase modulation element 350.
In regards to claim 3, Okumura/OkumuraII teach all the limitations of claim 1 and further teach:
“wherein the projection optical system includes an aperture configured to remove a high-order component of the reflected light, and a projection lens configured to enlarge and project the reflected light in which a high-order component is removed by the aperture, and the aperture is disposed at the first light collecting position”
Okumura teaches on pg. 7 the aperture 382 has a function of erasing the high-order light.  Okumura pg. 7 teaches projection lens 383 is an optical lens that enlarges and projects the light focused by the Fourier transform lens 381. The projection lens 383 projects the signal light 390 so that the target image corresponding to the phase distribution input to the phase modulation element 350 is displayed on the projection surface.
In regards to claim 4, Okumura/OkumuraII teach all the limitations of claim 1 and further teach:
“wherein the light source includes an emitting unit configured to emit light of a specific wavelength, as the emission light; and a collimator configured to collimate a wavefront of the emission light to be emitted from the emitting unit, and convert the emission light into parallel light”
Okumura pg. 7 teaches the collimator 53 converts the laser beam emitted from the light source 310 into a parallel laser beam 340 and is incident on the display surface of the phase modulation element 350.
In regards to claim 5, Okumura/OkumuraII teach all the limitations of claim 4 and further teach:
“further comprising a zero-order light remover disposed at a second light collecting position where zero-order light included in the reflected light is collected, and configured to remove the zero-order light”
OkumuraII teaches on pg. 1 and Figure 26 on the focal plane 205, an image 215 including 0th order light is formed, but the 0th order light is dispersed as the focal position of the 0th order light deviates from the reproduction face 206, and the 0th order light An image 216 which is inconspicuous is displayed.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Okumura in view of Okumura II to have included the features of “further comprising a zero-order light remover disposed at a second light collecting position where zero-order light included in the reflected light is collected, and configured to remove the zero-order light” because The phase modulation type has a higher power efficiency than the intensity modulation type and can be designed so that it does not become dark even when the distance between the projector and the screen is far away and the advantage that the defective pixel of the modulation element does not become a defect on the screen  (Okumura II pg. 1).
In regards to claim 9, Okumura/OkumuraII teach all the limitations of claim 2 and further teach:
“wherein the projection controller includes a projection condition setting unit configured to set a projection condition of the projection light”

“a phase image storage unit configured to set a phase distribution associated with the display image”
Storing parameters in a memory is considered a routine implementation.  This feature does not provide any unpredictable results.  It has been held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does not more than yield predictable results.” KSR., 127 S. Ct. at 1739, 82 USPQ2d at 1395 (2007) (Citing Graham, 383 U.S. at 12).
Furthermore, Okumura teaches in the last paragraph of pg. 8 the storage section 44 may store the phase distribution of the target image.  Therefore it is known to store a phase distribution pattern.
“a virtual lens image storage unit configured to store the virtual lens image”
OkumuraII teach a lens patter 212 that is combined with the Fourier transform lens.  The decision to store a value or information is a routine implementation.  This feature does not provide any unpredictable results.  It has been held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does not more than yield predictable results.” KSR., 127 S. Ct. at 1739, 82 USPQ2d at 1395 (2007) (Citing Graham, 383 U.S. at 12).
“an image combining unit configured to generate based on the projection condition, the composite image by combining the phase distribution stored in the phase image storage unit, and the virtual lens image stored in the virtual lens image storage unit”
Okumura II teaches on pg. 1 In the example of FIG. 26, the computer 210 superimposes the lens pattern 212 of the Fourier transform lens 204 on the CGH 211. Then, on the focal plane 205, an image 215 including 0th order light is formed, but the 0th order light is dispersed as the focal position of the 0th order light deviates from the reproduction face 206, and the 0th order light An image 216 which is inconspicuous is displayed. As stated above the decision to use parameters or information stored in a memory is routine implementation that does not provide any unpredictable results.  It has been held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does not more than yield predictable results.” KSR., 127 S. Ct. at 1739, 82 USPQ2d at 1395 (2007) (Citing Graham, 383 U.S. at 12).  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Okumura in view of Okumura II to have included the features of “an image combining unit configured to generate based on the projection condition, the composite image by combining the phase distribution stored in the phase image storage unit, and the virtual lens image stored in the virtual lens image storage unit” because The phase modulation type has a higher power efficiency than the intensity modulation type and can be designed so that it does not become dark even when the distance between the projector and the screen is far away and the advantage that the defective pixel of the modulation element does not become a defect on the screen  (Okumura II pg. 1).
“a modulation element control unit configured to display based on the projection condition, the composite image on the display unit of the spatial light modulator”
Okumura II teaches on pg. 1 In the example of FIG. 26, the computer 210 superimposes the lens pattern 212 of the Fourier transform lens 204 on the CGH 211. Then, on the focal plane 205, an image 215 including 0th order light is formed, but the 0th order light is dispersed as the focal position of the 0th order light deviates from the reproduction face 206, and the 0th order light An image 216 which is inconspicuous is displayed.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Okumura in view of Okumura II to have included the features of “a modulation element control unit configured to display based on the projection condition, the composite image on the display unit of the spatial light modulator” because the phase modulation type has a higher power efficiency than the intensity modulation type and can be designed so that it does not become dark even when the distance between the projector and the screen is far away and the advantage that the defective pixel of the modulation element does not become a defect on the screen  (Okumura II pg. 1).
“and a light source controller configured to drive and control the light source, based on the projection condition, in such a way as to irradiate the emission light to the display unit of the spatial light modulator in a state that the composite image is displayed”
OkumuraII pg. 3 teaches a light source control system.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Okumura in view of Okumura II to have included the features of “and a light source controller 
In regards to claim 10, Okumura/OkumuraII teach all the limitations of claim 9 and further teach:
“wherein the virtual lens image storage unit stores a pattern of a concentric circular shape, as the virtual lens image”
OkumuraII Figure 26.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Okumura in view of Okumura II to have included the features of “wherein the virtual lens image storage unit stores a pattern of a concentric circular shape, as the virtual lens image” because the phase modulation type has a higher power efficiency than the intensity modulation type and can be designed so that it does not become dark even when the distance between the projector and the screen is far away and the advantage that the defective pixel of the modulation element does not become a defect on the screen  (Okumura II pg. 1).
In regards to claims 11-13, Okumura/OkumuraII teach all the limitations of claim 10 and further teach:
“wherein the virtual lens image storage unit stores the virtual lens image having a positive focal length, and functioning as a convex lens”
“wherein the virtual lens image storage unit stores the virtual lens image having a negative focal length, and functioning as a concave lens”
“wherein the virtual lens image storage unit stores a plurality of the virtual lens images according to a focal length”
The use of concave or convex lenses or organizing lenses according to focal length are considered routine implementations.  These features do not provide any unpredictable results in view of Okumura/OkumraII.  It has been held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does not more than yield predictable results.” KSR., 127 S. Ct. at 1739, 82 USPQ2d at 1395 (2007) (Citing Graham, 383 U.S. at 12).
In regards to claim 14, Okumura/OkumuraII teach all the limitations of claim 1 and claim 14 contains similar limitations written in method format.  It would have been obvious for a person with ordinary skill in the art to have practiced the invention as a method.  Therefore, claim 14 is rejected for similar reasoning as applied to claim 1.
	Okumura further teaches:
	“an imaging unit configured to capture a display area of the display image, and generate image data of the display area … control the imaging unit to capture a display area of the display image, and analyze image data of the display area capture by the imaging unit”

In regards to claim 15, Okumura/OkumuraII teach all the limitations of claim 14 and further teach:
	“wherein the controller analyzes the image data acquired by capturing the display area, and recognizes, based on an operation content associated with a position in the display area, and a position of a pointing member included in the image data, the operation content with respect to the display image”
	Okumura pg. 10 teaches the control unit 12 (also referred to as a control unit) controls the entire interface device 10.  The control unit 12 acquires the image captured by the imaging unit 11 and recognizes the position and motion of the operator's finger, hand, and the like included in 
In regards to claim 16, Okumura/OkumuraII teach all the limitations of claim 1 and claim 16 contains similar limitations written in method format.  It would have been obvious for a person with ordinary skill in the art to practice the invention as a method.
Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okumura in view of Okumura II and further in view of Christmas 2009/0128872 hereinafter referred to as Christmas.
In regards to claim 6, Okumura/OkumuraII teach all the limitations of claim 5 and further teach:
“wherein the zero-order light remover includes a light absorbing member, disposed on an optical path of the zero-order light, configured to absorb the zero-order light, and a holding member configured to hold the light absorbing member in such a way as to locate on an optical path of the zero-order light”

In regards to claim 7, Okumura/OkumuraII teach all the limitations of claim 5 and further teach:
“wherein the zero-order light remover includes a reflection member, disposed on an optical path of the zero-order light, configured to reflect the zero-order light, a holding member configured to hold the reflection member in such a way as to locate on an optical path of the zero-order light, and a light absorbing member disposed on an optical path of the zero-order light included in light reflected by the reflection member, and configured to absorb the zero-order light”
Christmas Figure 1 inter alia, teaches the SLM is a reflective SLM.  This serves as a reflecting member and a holding member.  Christmas Figure 1 and paragraph [0035] teaches Zero-order light that is undiffracted by the SLM 20 will continue to be converged toward to a focus by the Fourier lens 60 at or substantially at the focal plane 45 of the Fourier lens 60.  Christmas teaches in paragraph [0036] and Figure 1 to ensure that the zero-order light that has been focused to the location 45 does not reach the imaging plane the light block 48 forms a barrier at or about the position 45 and in FIG. 1 this is provided by a light block 48. The light block in one embodiment is a transparent slide with a dark spot on it. The slide may be adjusted empirically to find the location at which the zero-order light is best blocked. The size of the spot may again be determined empirically.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Okumura/OkumuraII in view of Christmas to have included the features of “wherein the zero-order light remover includes a light absorbing member, disposed on an optical path of the zero-order light, configured to absorb the zero-order light, and a holding member configured to hold the light absorbing member in such a way as to locate on an optical path of the zero-order light” because  a difficulty with phase-reproducing devices such as pixilated spatial light modulators in that they exhibit well-known problems of zero-order light. Such zero-order light can be regarded as "noise" and includes for example specularly reflected light, and other light that is unrefracted by the patterns on the spatial light modulator (Christmas [0006]).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okumura in view of Okumura II in view of Christmas 2013/0265622 hereinafter referred to as Christmas II and further in view of Igasaki et al. US 2005/0063032 hereinafter referred to as Igasaki.
In regards to claim 8, Okumura/OkumuraII teach all the limitations of claim 5 but do not explicitly teach:
“wherein the light source is disposed at a position where the emission light emitted from the light source lies within a plane of the display unit of the spatial light modulator”
The decision to have the light source in the same plane as the spatial light modulator is considered an engineering design choice as it merely represents a spatial transformation of components and would be based on ergonomics of the application.  This feature does not result in any unpredictable results.  It has been held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does not more than yield predictable results.” KSR., 127 S. Ct. at 1739, 82 USPQ2d at 1395 (2007) (Citing Graham, 383 U.S. at 12).
For example. Christmas teaches and embodiment in Figure 3 in which the light source is in the plane of the spatial light modulator 380.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Okumura/OkumuraII in view of ChristmasII to have included the features of “wherein the light source is disposed at a position where the emission light emitted from the light source lies within a plane of the display unit of the spatial light modulator” because by forming an intermediate reconstruction, spatial filtering may be performed to remove higher diffracted orders produced by the hologram. This gives rise to an improved viewing system particular for real-time applications such as head-up displays (ChristmasII paragraph [0009]).
Okumura/OkumuraII/ChristmasII further teach:
“and the projection controller displays, on the display unit of the spatial light modulator, a composite image acquired by combining a composite virtual lens image, and the pattern associated with the display image, the composite virtual lens image being acquired by combining the virtual lens image for collecting the emission light incident on the display unit of the spatial light modulator in a negative direction associated with a first light collecting position”
ChristmasII teaches in paragraph [0036] the SLM (380) consists of two parts, a first part that comprises the information representative of the final image and a second part which has the effect of providing a negative lensing and adjustment characteristic. By varying this latter part it is possible to cause the position of the holographic reconstruction and therefore virtual image (350) to be varied.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Okumura/OkumuraII in view of ChristmasII to have included the features of “and the projection controller displays, on the display unit of the spatial light modulator, a composite image acquired by combining a composite virtual lens image, and the pattern associated with the display image, the composite virtual lens image being acquired by combining the virtual lens image for collecting the emission light incident on the display unit of the spatial light modulator in a negative direction associated with a first light collecting position” because by forming an intermediate reconstruction, spatial filtering may be performed to remove higher diffracted orders produced by the hologram. This gives rise to an improved viewing system particular for real-time applications such as head-up displays (ChristmasII paragraph [0009]).
Okumura/OkumuraII/ChristmasII do not explicitly teach:
“and a wavefront compensation pattern for compensating a wavefront of the emission light”
	Igasaki teaches in the Abstract a phase distortion correction pattern from a distortion-correction pattern memory unit (60d) and adds both patterns together to generate a phase distortion corrected pattern.  Igasaki Figure 1 teaches wavefront distortion.  It would have been obvious for a person with ordinary skill in the art at the time of the invention to have modified Okumura/OkumuraII/ChristmasII in view of Igasaki to have included the features of “and a wavefront compensation pattern for compensating a wavefront of the emission light” to provide a phase modulating apparatus that can phase-modulate light in accordance with a desired phase pattern accurately, easily, and quickly (Igasaki [0009]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E TEITELBAUM, Ph.D. whose telephone number is (571)270-5996. The examiner can normally be reached 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/MICHAEL E TEITELBAUM, Ph.D./Primary Examiner, Art Unit 2422